J. A21031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

GEICO ADVANTAGE INSURANCE               :    IN THE SUPERIOR COURT OF
COMPANY, AS SUBROGEE OF ITS             :          PENNSYLVANIA
INSURED, MONIL PATEL                    :
                                        :
                   v.                   :
                                        :
MODERN AUTO CRAFTERS,                   :         No. 3489 EDA 2019
                                        :
                        Appellant       :


          Appeal from the Judgment Entered November 22, 2019,
           in the Court of Common Pleas of Philadelphia County
                      Civil Division at No. 180302579


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:           FILED AUGUST 28, 2020

      We find that this appeal concerning Section 9-605 of the Philadelphia

Towing Ordinance properly falls within the purview of the Commonwealth

Court’s jurisdiction.   See Hammer v. Nikol, 659 A.2d 617, 619 n.4

(Pa.Commw.Ct. 1995) (noting that appeal originally filed in this court was

properly transferred to the Commonwealth Court pursuant to Pa.R.A.P. 751

and 752, because one of the issues involved a violation of the Philadelphia

Towing Ordinance); 42 Pa.C.S.A. § 762(a)(2).

      Accordingly, we transfer this case to the Commonwealth Court.

Appellant’s application for oral argument is dismissed as moot.
J. A21031/20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 8/28/20




                          -2-